DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
.
Drawings
The drawings received on 9/08/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0339527) in view of Spitzer et al. (US 6,353,503).

Regarding claim 1, Zhang teaches a head mounted display device (refer to virtual reality head-mounted apparatus, US 2019/0339527), comprising: a tube (Figs. 4 and 8 shows it’s a tubular shape); a reflecting mirror (mirror 30A-B, [0047], Fig. 4; reflected by an upper lens surface 30A and a lower lens surface 30B), disposed in the tube (see Fig. 4), having a first plane (structure 3A, [0043]) and a second plane (structure 3B, see annotated Fig. 4) 5connected in sequence (Fig. 4 shows a first plane 3A and a second plane 3B are connected in sequence), wherein the first plane and the second plane respectively have normal vectors (see annotated labels below) that are not parallel to 
                                
    PNG
    media_image1.png
    418
    509
    media_image1.png
    Greyscale

image of an eye of the user to the camera [abstract]) that receives a reflected image beam from the second plane of the reflecting mirror (see Fig. 4], the infrared image of the eye 6 may correspond to a second infrared ray S22, [0047]), wherein the second plane of the reflecting mirror (plane 3B of mirror 30B [Fig. 4]) receives an image beam to generate 10the reflected image beam (Fig. 4 shows the second plane of the reflecting mirror receives an image beam S22 to generate 10the reflected image beam); and a first open end of the tube (Fig. 4 shows camera arranged at a first open end of the tube).  
Zhang doesn’t explicitly teach an imaging lens arranged at a first open end of the tube.
Zhang and Spitzer are related as display lens systems. 
Spitzer teaches an imaging lens (lens 20, “sections 20 and 30 may be … flat or another complex shape, depending on the degree of magnification”, [col. 3, line 65-col.

    PNG
    media_image2.png
    407
    605
    media_image2.png
    Greyscale

4, line 2], arranged at a first open end of the tube, Fig. 4 teaches “projection of an image to the surface of a lens, refraction by the surface of the lens, propagation of the rays to the interior of the eyeglass lens, and then reflection and magnification of the image from an interior eyeglass lens surface, followed by reflection to the surface, a further refraction at the surface, and propagation of the light to the eye”, “the lens surface 32”, [summary of invention]).  Spitzer also teaches having a first, a second and a third planes connected in sequence, the planes vectors are labeled on annotated Fig. 4 above, “sections 20 and 30 may be … flat or another complex shape, depending on the degree of magnification”, [col. 3, line 65-col. 4, line 2], an eye that receives a reflected image beam from the second plane of the reflecting mirror, Fig. 4 shows the second plane of the reflecting mirror receives an image beam to generate the reflected image beam, which goes towards the eye; and Fig. 4 shows imaging lens 20 arranged at a first open end of the tube). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Zhang to include an imaging lens arranged 
Regarding claim 2, the head mounted display device according to claim 1 is rejected (see above).
Zhang in view of Spitzer teaches the microscope apparatus according to claim 1.
Spitzer further teaches the head mounted display device according to claim 1, wherein the reflecting mirror further comprises a third plane (see label on annotated Fig. 4 above); the first plane, the second plane and the third plane are connected in sequence, and a normal vector of the third plane is not parallel with the 15normal vector of the second plane (see label on annotated Fig. 4 above; Zhang teaches first and second planes as explained in claim 1 rejection, Spitzer teaches three plains wherein the third plane is not parallel with the normal vector of the second plane as shows in annotated Fig. 4 above).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Zhang to include an imaging lens with three planes arranged at a first open end of the tube, as taught by Spitzer for the predictable result of selecting degree of magnification as taught by Spitzer in [col. 3, line 65-col. 4, line 2].
Regarding claim 3, the head mounted display device according to claim 2 is rejected (see above).

Spitzer further teaches the head mounted display device according to claim 2, wherein the normal vector of the third plane and the normal vector of the first plane are parallel to each other (please see the annotated labeled Fig. 4 above).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Zhang to have the normal vector of the third plane and the normal vector of the first plane are parallel to each other, as taught by Spitzer for the predictable result of selecting degree of magnification as taught by Spitzer in [col. 3, line 65-col. 4, line 2].
Regarding claim 4, the head mounted display device according to claim 1 is rejected (see above).
Zhang in view of Spitzer teaches the microscope apparatus according to claim 1.
Zhang further teaches the head mounted display device according to claim 1, wherein an angle between the first plane and the second plane is smaller than or equal to 160 degrees (see annotate Fig. 4).  
                                       
    PNG
    media_image3.png
    429
    380
    media_image3.png
    Greyscale


Regarding claim 6, the head mounted display device according to claim 1 is rejected (see above).
Zhang in view of Spitzer teaches the microscope apparatus according to claim 1.
Spitzer further teaches “This thickness minimization can be accomplished by limiting the extent of the reflecting surface in the lens. FIG. 12 illustrates incorporation of a partially reflecting aspheric mirror, which is limited in extent to 5 mm. The lens thickness is 2.5 mm”, [col. 7, lines 31-35]; “reduce interior undesirable reflection, that help hide the interior surfaces, and that permit the lens thickness to be reduced”, [col. 9, lines 20-22]; “A third alternative is to use a thin metal coating that passes approximately one-half the light and reflects approximately one-half the light, as may be formed, for example, by a layer of aluminum, chromium, or silver with thickness on the order of several hundred angstroms, the exact thickness being specific to the material used. Any of these coatings can be designed and optimized”, [col. 4, line 61-67]). Further, the specification of the instant application contains no disclosure of either the critical nature of the claimed measure or any unexpected results arising therefrom. 
Although Zhang in view of Spitzer do not explicitly disclose a thickness of the reflecting mirror is smaller than 0.2 mm, it is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the thickness of the reflecting 
Regarding claim 7, the head mounted display device according to claim 1 is rejected (see above).
Zhang in view of Spitzer teaches the microscope apparatus according to claim 1.
Spitzer further teaches a refractive index of the reflecting mirror is smaller than or equal to 2 (“Materials for section 20 and 30 may be any of the known commercial ophthalmic materials used in the art, which have index of refraction of up to 1.9”, [col. 4, lines 15-18]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Zhang in view of Spitzer to include index of refraction of up to 1.9 as taught by Spitzer for the predictable result of determining a better angle of reflection, as taught by Spitzer in [col. 4, lines 8-20].
Zhang in view of Spitzer teaches doesn’t explicitly teach a thickness of the reflecting mirror is 0.07 mm.
Spitzer teaches “This thickness minimization can be accomplished by limiting the extent of the reflecting surface in the lens. FIG. 12 illustrates incorporation of a partially reflecting aspheric mirror, which is limited in extent to 5 mm. The lens thickness is 2.5 mm”, [col. 7, lines 31-35]; “reduce interior undesirable reflection, that help hide the interior surfaces, and that permit the lens thickness to be reduced”, [col. 9, lines 20-22]; “A third alternative is to use a thin metal coating that passes approximately one-half the light and reflects approximately one-half the light, as may be formed, for example, by a layer of aluminum, chromium, or silver with thickness on the order of several hundred 
Although Zhang in view of Spitzer does not explicitly disclose a thickness of the reflecting mirror is smaller than 0.7 mm. It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the thickness of the reflecting mirror is smaller than 0.7 mm for the predictable result of permitting to reduce the size of the display apparatus.  
Regarding claim 8, the head mounted display device according to claim 1 is rejected (see above).
Zhang in view of Spitzer teaches the microscope apparatus according to claim 1.
Zhang further teaches a display disposed at a second open end of the tube, wherein the first open end is 5opposite to the second open end (Fig. 4, ”VR display content played by the VR playing component 5”, [0034]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Spitzer et al. as applied to claim 1, and further in view of Wang (US 2015/0077312).

Regarding claim 5, the head mounted display device according to claim 1 is rejected (see above).
Zhang in view of Spitzer teaches the microscope apparatus according to claim 1.
Zhang in view of Spitzer doesn’t explicitly teach the head mounted display device, wherein the reflecting mirror is a flexible reflecting mirror. 
Zhang and Wang are related as near to eye display systems.
Wang teaches the head mounted display device, wherein the reflecting mirror is a flexible reflecting mirror (“Deformable mirror 210 may be implemented as a flexible reflective film”, [0022]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Zhang in view of Spitzer to include the reflecting mirror a flexible reflecting mirror, as taught by Wang for the predictable result of adjusting the slope regions as taught by Wang (adjusting one or more localized slope regions within deformable mirror 210) in [0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872           

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872